Citation Nr: 0939616	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-20 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Whether the Veteran had recognized service other than 
from July 1, 1942 to June 10, 1946.

2.  Entitlement to recognition as a former prisoner of war 
(POW) for VA benefits purposes.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant is a Veteran who had active duty service in the 
Philippines during World War II.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2005 rating decision of the Manila RO.  In March 2007, the 
Board remanded the case for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has not had any active service certified by a 
United States service department other than service from July 
1, 1942 to June 10, 1946.

2.  The Veteran is not shown to have been detained or 
interned by enemy forces in line of duty; his allegations of 
such cannot be verified based on information he provides.


CONCLUSIONS OF LAW

1.  The Veteran's only recognized active service was from 
July 1, 1942 to June 10, 1946.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2009).

2.  The Veteran does not meet the legal criteria for 
recognition as a former POW for VA benefits purposes.  
38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. § 3.1(y) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does 
not apply in the instant case.  The only issues before the 
Board are the Veteran's verified active duty dates and his 
POW status.  Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications of service are 
binding (and dispositive unless there is evidence suggesting 
that a request for recertification of service is necessary), 
the Board's review is limited to interpreting the pertinent 
law and regulations.  See Soria v. Brown, 118 F.3d 747, 749 
(finding there was no error where service department 
certification was required, and VA treated the service 
department's decision on such matter as conclusive and 
binding on VA).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).

Nevertheless, the RO notified the appellant of how he could 
support these claims by letter in December 2004, in a May 
2005 Statement of the Case (SOC) (in the matter of periods of 
recognized active service), in a June 2005 SOC (regarding 
former POW status), and in a letter in March 2007.  These 
documents discussed the legal criteria applicable to each 
claim, the evidence considered, and the reasons for the 
decisions.  In essence, the Veteran has received complete 
notice.  

The service department has advised that the Veteran's service 
records were likely destroyed by the fire in the National 
Personnel records Center (NPRD) in St. Louis in July 1973, 
and that no separation documents are available.  After 
exhausting all means of alternate source development, 
including contacting the National Personnel Record Center 
(NPRC) and the National Archives and Records Administration, 
the RO made a formal finding of the unavailability of the 
Veteran's service records.  In cases where records once in 
the hands of the government are lost, there is a heightened 
obligation to explain the Board's findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
analysis of the appellant's claims is undertaken with this 
heightened obligation in mind.

Because it is not shown that the Veteran had recognized 
active service other than from July 1, 1942 to June 10, 1946 
or that he is entitled to former POW status, and as he has 
not presented any additional information suggesting that a 
request for recertification of service is necessary, VA's 
duty to assist is met.  See 38 C.F.R. § 3.159(d)(1).  

II.  Factual Background

The Veteran alleges that he was called to active duty on 
December 15, 1941 and inducted into the U. S. Armed Forces of 
the Far East (USAFFE) on December 21, 1941.  He states that 
he was assigned to the 23rd Field Artillery Unit of the U. S. 
Army on December 25, 1941 and served with that unit until U. 
S. forces surrendered at Bataan on April 9, 1942.  He 
contends that he was a POW because he joined the Bataan Death 
March but escaped from the March in Orani, Bataan before the 
POWs arrived at the concentration camp.  He claims he joined 
guerrilla forces in June 1942.  

The Veteran's 1946 Affidavit for Philippine Army Personnel 
shows that he surrendered at Morong, Bataan on April 9, 1942, 
then escaped, and was recovering from malaria as a civilian 
from April 10, 1942 to May 31, 1942 before joining guerrilla 
forces.
 
The Veteran's WD AGO Form 53-55, received in February 1947, 
shows that he enlisted on July 25, 1942 and was separated 
from service on February 6, 1947.  

A June 1949 Memorandum with Supplemental Information from 
United States Army Philippines Command Headquarters reflects 
that the Veteran had not been a POW, was a recognized member 
of the 14th Inf., AUS (Army of the United States) from July 
25, 1942 to November 20, 1945, and was discharged from 
service on February 6, 1947.  

An October 1950 Memorandum from Headquarters, Adjudant 
General Records Depository, regarding Revocation of AUS 
status notes that a recent review of the Veteran's case, 
under serial number [redacted], disclosed that he had no United 
States Army status, and revoked the previous determination 
that he had such status.  

In March 1952, the service department used serial numbers 
[redacted] and [redacted] to verify that the Veteran had 
recognized active service from July 1942 to February 1947.  

Although the October 1950 revocation of U.S. Army status was 
rescinded by a September 1951 letter, a November 1953 service 
department redetermination used serial numbers [redacted] and 
052806 and revoked the military status of the Veteran as a 
member of the Army of the United States (which was previously 
granted based on alleged service with the 14th Infantry 
Regiment (PA)).  This redetermination further noted that 
"any military service subject may have had was as a member 
of the Philippine Army, inducted into the service of the 
Armed Forces of the United States."  The redetermination 
document states that it "supersedes all prior 
determination[s]."

In May 1958, the service department used serial number [redacted]
[redacted] and alleged dates of service from December 1941 to June 
1946 to certify the Veteran had the following U. S. Army 
service:

July 1, 1942 - January 8, 1945: Missing 
January 8, 1945: Status under MPA terminated 
January 9, 1945 - November 24, 1945: Recognized 
guerrilla service November 25, 1945 to June 10, 1946: 
Regular Philippine Army service

It was noted that the Veteran was entitled to receive pay 
during all these periods, that he was listed in the 
reconstructed guerilla roster of Co I, 3d BN, 14th Inf., that 
he was listed as [redacted], but that his correct 
name was [redacted], and that he had no periods of 
POW status. 

In his November 2004 VA Form 21-526, Veteran's Application 
For Compensation or Pension, the Veteran recalled that his 
unit surrendered to the Japanese Army on April 8, 1941 and 
that he joined the Death March.  When they reached Orani, 
Bataan, he escaped - "skipped,"  Specifically, he was not 
"concentrated in Capaz, because he skipped on the way."  
The Veteran further recalled that, after his escape from the 
Death March, he was inducted into the 14th Infantry, U.S. 
Army, and was eventually given the serial number [redacted] at 
separation in 1946.  

In a January 2005 statement the Veteran recalled that Bataan 
fell to the enemy on December 8, 1941, the whole Army of the 
United States surrendered, and that he escaped from the enemy 
on the way to the concentration camp.  He also recalled that 
he was assigned to the U.S. Army on December 25, 1941.  

In a January 2005 POW Questionnaire the Veteran certified 
that he was captured on April 9, 1941 and escaped while 
enroute to the concentration camp.  

In a February 2005 Memorandum for File, the RO noted the 
Veteran's service as certified by the service department on 
May 6, 1958, which is listed above.  In addition, it was 
noted that, based on the service department's supplemental 
army information dated July 26, 1949 and March 4, 1952, the 
Veteran did not have any POW status.  The service department 
stated that the data were compiled from the best evidence 
available in the files of their office and considered 
factually accurate in the absence of evidence to the 
contrary.  The RO noted that the Veteran initially filed a 
claim on November 4, 1957 and, in his application for 
benefits, he did not indicate that he was a former POW.  The 
RO further noted that the Veteran's name is not listed in POW 
microfiche records.  Accordingly, the RO concluded that the 
evidence of record is insufficient to support a finding that 
the Veteran meets the criteria of a former POW in accordance 
with 38 C.F.R. § 3.1(y).  It was noted that the Veteran's 
claimed detention on April 9, 1941 would have occurred prior 
to his recognized military service with the United States 
Armed Forces.

In his March 2005 notice of disagreement, the Veteran 
identified his service numbers as [redacted], [redacted], and 
[redacted].

Pursuant to the Board's March 2007 remand, the RO requested 
certification of the Veteran's recognized active military 
service from the service department.  Specifically, the RO 
requested verification of service dates that encompass both 
spellings of the Veteran's name ([redacted] and 
[redacted]); service numbers [redacted], [redacted], 
[redacted], [redacted], and [redacted]; and his alleged dates of 
service from December 15, 1941 to February 6, 1947.  In 
addition, the service department was asked to provide 
certification as to whether the Veteran was a POW.  

A September 2008 response from the service department 
indicates that the record needed to respond to the request 
was fire related and no separation documents are available 
from which to verify active duty dates.  Based on information 
obtained from alternate sources, the service department 
reported that the Veteran served from July 25, 1942 to 
February 6, 1947; however, as noted, the records to verify 
active duty dates were not available.  The service department 
advised, in essence, that it could not verify POW status 
based on information provided.    

Thereafter, the RO provided additional information, and 
sought verification of the Veteran's alleged former POW 
status from the National Archives; in July 2009, the National 
Archives and Records Administration responded that rosters 
and lists of POWs are arranged by POW camp and they are 
unable to undertake a search to verify the veteran's former 
POW status without such information.  Notably, the Veteran 
has reported that he was never in a POW camp because he 
escaped during the Death March.  

Upon consideration of the foregoing, in a September 2009 
Memorandum, the RO determined that records from the National 
Personnel Records Center and National Archives and Records 
Administration are unavailable for review.  The RO noted that 
all procedures to obtain the records from the National 
Personnel Records Center and the National Archives and 
Records Administration were correctly followed, that all 
efforts to obtain the needed information had been exhausted, 
and that further attempts would be futile.  The RO determined 
that existing records did not show the Veteran had former POW 
status.  The RO noted the Veteran's request that VA should 
request his military records from the Records Section of the 
Veterans Affairs Office of the Philippine Army in Camp 
Aguinaldo, Quezon City, Philippines; however, such office is 
not a U.S. Service Department entity (and their certification 
cannot serve to verify service; see 38 C.F.R. § 3.203).  

III.  Legal Criteria and Analysis 

Recognized Active Service

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
Veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "Veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "Veteran of any war" means any Veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included.  38 C.F.R. § 3.40(d).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions:  (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, VA shall request verification 
of service from a service department.  38 C.F.R. § 3.203(c).

In claims for VA benefits, where the requisite Veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 
38 C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department."  The Court has noted that VA may accept 
United States service department documents or seek 
certification of service, but once certification is received, 
VA is bound by that certification.  Palor v. Nicholson, 21 
Vet. App. 325, 332 (2007) ("The Federal Circuit's decision 
in Soria recognizes that service department certifications 
that Philippine service either qualifies or does not qualify 
the claimant for Veteran status are conclusive and binding on 
VA.")

In May 1958, the service department certified that the 
Veteran had recognized service from July 1, 1942 to June 10, 
1946.  Although the Veteran alleges that he had additional 
service than that which has been verified by the service 
department, he has submitted no probative evidence of such 
service (and the RO has been unable to secure supporting 
probative evidence on his behalf).  The most recent request 
for certification resulted in a September 2008 response 
indicating that the primary source record needed to undertake 
verification of alleged additional service was fire-related 
(separation documents were unavailable due to the NPRC fire).  

The Veteran has requested that VA seek verification of his 
service from the Records Section of the Veterans Affairs 
Office of the Philippine Army in Camp Aguinaldo, Quezon City, 
Philippines.  However, only United States service department 
documents or certifications of service can establish the 
Veteran's active duty service for VA purposes.  Recognition 
of the Veteran's service by the Philippine government, 
although sufficient for entitlement to benefits from that 
government (and possibly a basis for seeking recertification 
of service from a Service Department, although here the 
Veteran has not submitted a Philippine government document 
that suggests recertification is necessary), is not equally 
sufficient for benefits administered by VA.  VA is bound to 
follow the certification by the service departments with 
jurisdiction over the United States military records.

No evidence from any recognized official source has been 
submitted that contradicts the service department finding.  
As noted above, the Court has held that findings by the U.S. 
service department verifying a person's service "are binding 
on the VA for purposes of establishing service in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 430 (1992).  
If the United States Service Department refuses to verify the 
claimed service, the appellant's only recourse lies within 
the relevant service department, not with VA.  Soria, 118 F. 
3d 749.  

The evidence of record provides no legal basis for 
recognizing that the Veteran had active service other than 
from July 1, 1942 to June 10, 1946 (and specifically from 
December 1941, as alleged).  Accordingly, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Former POW Status

The term former prisoner of war for VA purposes means a 
person who, while serving in the active military, naval, or 
air service, was forcibly detained or interned in line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. 
§ 3.1(y).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a POW during a period of war unless a reasonable basis 
exists for questioning it.  38 C.F.R. § 3.1(y)(1).  However, 
VA is not required to follow the service department's 
findings that the Veteran was not a POW.  Manibog v. Brown, 8 
Vet. App. 465 (1996); VAOPGCPREC 14-94.  59 Fed. Reg. 54673 
(1994).

The Veteran did not allege that he was a POW, and it was 
certified by the service department that he had not been a 
POW when his service was certified in July 1949, (or in 
supplemental Army information in March 1952 and on re-
certification in May 1958) .  Due to the intervening fire at 
NPRC in July 1973, records that would be a basis for re-
certification of POW status are no longer available.  He 
alleges that he was among the forces that capitulated to the 
Japanese, but escaped during the Bataan Death March.  
Alternate source verification of confinement by the Japanese 
is not possible in this case as the National Archives and 
Records Administration advised that rosters and lists of POWs 
are arranged by POW camps (and the Veteran has specifically 
indicated he was never interned in such a camp).  [Notably, 
the Veteran's only recognized active service certified by the 
service department was from July 1, 1942 to June 10, 1946.  
His alleged period of being a POW (during the Bataan Death 
March) was prior to July 1, 1942 (and consequently would not 
have been during a period of recognized active duty 
service).]  

The Board notes that the Veteran's 1946 Affidavit for 
Philippine Army Personnel supports his allegations because it 
states that he surrendered at Morong, Bataan on April 9, 
1942, then escaped.  However, this Affidavit is not binding 
on VA, and the subsequent certification of the Veteran's 
active service by the Service Department is binding.  The 
Veteran's service records do not show an award of a POW Medal 
or any other acknowledgement of POW service.  In addition, he 
did not submit any Philippines Red Cross records, War Claims 
Commission records, guarantor's receipt for a release POW, or 
Japanese Parole Certification to further substantiate his POW 
status.  

In light of the service department certifications that the 
Veteran was not a POW, the absence of the Veteran's name in 
rosters of those in the Philippines who were POWs, and that 
the Veteran did not allege he was a former POW at the time of 
his original claim for VA benefits all weigh against any 
finding that there is a reasonable basis for question the 
service department determination that he was not a POW.  
Accordingly, his claim seeking recognition as a former POW 
must be denied.  






ORDER

The appeal seeking to establish that the Veteran had 
recognized active service other than from July 1, 1942 to 
June 10, 1946, is denied.  

The appeal seeking to establish that the Veteran is a former 
POW for VA benefits purposes is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


